Mr. Justice Magruder delivered the opinion of the court: The question, presented by this record, relates to the construction, as applied to the facts of this case, of section 77 of chapter 3 of the Revised Statutes in regard to the administration of estates. Section 77 is as follows: “When the person dying is at the time of his death a house-keeper, the head of a family, and leaves no widow, there shall be allowed to the children of the deceased, residing with him at the time of his death, (including all males under eighteen years of age, and all females,) the same amount of property as is allowed to the widow by this act.” (1 Starr & Curt. Ann. Stat.—2d ed.—p. 313). By the literal terms of this statute reference is made to a widower, who is-at the time of his death a housekeeper and the head of a family. . In Lesher v. Wirth, 14 Ill. 39, it was held that the children of a widow, who dies intestate, a house-keeper and the head of a family, shall take the same articles of property that they would take if the intestate was a widower. John D. Gillett died testate at his home near Elkhart in Logan county in August, 1888, leaving a very large estate, worth more than §1,000,000.00. At the time of his death he left a widow, Lemira P. Gillett, and four unmarried daughters, to-wit, appellant, Nina L. Gillett, appellee, Amaryllis T. Gillett, (usually called Amy in the family), Jessie D. Gillett, and Charlotte L. Gillett. Two or three years after the death of John D. Gillett, his daughter, Charlotte L. Gillett, was married to Dr. William Barnes, of Decatur. The only other children of John D. Gillett, who were living" at the time of the death of Mrs. Lemira P. Gillett, were two married daughters, Mrs. Emma G. Oglesby and Mrs. Katherine G. Hill. The four unmarried daughters lived with their father at the family homestead near Elkhart during his lifetime, and upon his death his wife continued to occupy and live in the family homestead as her home; and with her these four daughters lived and made their home, she being the head of the family. After her marriage, Mrs. Barnes left the home. The appellant, Nina L. Gillett, left the home about the year 1897, and was abroad for a number of years. In May, 1900, Jessie D. Gillett left the home on account of the conduct of her brother, John P. Gillett, who was then living with his mother. The appellee, Amy T. Gillett, continued to live with her mother up to the time of the latter’s death. John P. Gillett died on September 8,1901, and Mrs. Lemira P. Gillett died in about two weeks thereafter. The appellee, Amy T. Gillett, went abroad in January, 1900, but returned on July 3, 1900, at the request of her mother. After Jessie D. Gillett left the homestead in May, 1900, Mrs. Gillett was alone with her son, John, who owned the homestead under the will of his father. He was addicted to the habitual use of intoxicating liquors, and when under their influence was quarrelsome and abusive. After his sister, Jessie, left the homestead on account of his conduct, and while his mother was left alone with him in the homestead, she expressed a desire that her daughter, Amy, should return from Europe, and appellee accordingly did so, remaining in the homestead from the date of her return on July 3, 1900, .up to the death of her mother on September 21,1901, with the exception of three brief visits away from home made during that time with the consent of her mother, and while her brother was absent. The evidence tends to show that, for more than a year before the death of Mrs. Gillett, the appellee took care of her mother, and of her brother so far as she could, and of the house. She employed, trained and paid the servants; attended to purchasing and paying for household supplies; looked after the linen; superintended the making of the garden; drew checks in her mother’s name to make payments of various kinds; superintended the erection and painting of buildings; attended to her mother’s wishes in employing the minister, who had charge of the church built by her mother, and waited on her sick brother. Mrs. Gillett had- an income said to have been from $15,000.00 to $18,000.00 per year. Under her husband’s will, she had a life interest in some 4000 acres of land, and also a considerable amount of personal property. Each of the children had a large estate inherited from their father. Appellee is admitted to have been worth about $250,000.00, and to have bad an income from her own property of from $12,000.00 to $15,000.00 annually. Some sort of an arrangement was made prior to 1897, or about that year, at the suggestion of the son, John P. Gillett, by the terms of which each of the unmarried daughters contributed $500.00 a year in semi-annual payments of $250.00 each to their mother towards the household expenses of the home. At her request they each also paid to her $100.00 per year for the support of the Episcopal church, which she had built. It is clearly proven that Mrs. Gillett at the time of her death was a house-keeper, and the head of a family, and was a widow; and that appellee, Amy T. Gillett, was her female child, and resided with her at the time of her death. Therefore, under the strict letter of section 77, as above quoted, there was properly allowed to her “the same amount of property [or the money value thereof] as is allowed to the widow by this act.” In the first place, it is insisted by the appellant that appellee is not such a child of the deceased, Lemira P. Gillett, as is contemplated by section 77, because she is not under eighteen years of age. The statute does not refer exclusively to females, who are under eighteen years of age. The language is: “There shall be allowed to the children of the deceased, residing with" him at the time of his death, (including all males under eighteen years of age, and all females), the same amount of property as is allowed to the widow by this act.” The children, who are brought within the terms of the section, include all males under eighteen years of age and “all females.” The fact, that the males to be included are specifically mentioned as being under eighteen years of age, while the words, “all females,” are used without any qualification, clearly indicates that the legislature intended to refer to females without reference to what their ages might be. If it had been the intention of the legislature to include only females under eighteen years of age, then the words, “under eighteen years of ag-e,” would have been made to qualify females, as well as males. In the second place, it is claimed that the statute only refers to dependent females, and those, who need the aid of the widow for their support. It is, therefore, claimed that the appellee is not included within the meaning of section 77, because she had an independent fortune, and a large income of her own, and was, therefore, in no way dependent upon her mother. The section does not use the words “dependent females,” nor is there any language in the section, which seems to restrict the allowance, there provided for, to dependent females. There is nothing in the statute, which excludes from the allowance female children, who may have had property or incomes of their own. In ascertaining the meaning of a statute the intention of the legislature is to be sought for. Where terms are ambiguous and doubtful, rules of construction are applied to determine that intention, and statutes in pari materia with the statute under consideration are referred to. But where the language of the statute is plain and unambiguous, there is no necessity for resorting to rules of construction, and the statute must have an interpretation according to the plain and ordinary meaning of the words used. “In the enactment of statutes, the rule of interpretation is, in respect to the intention of the legislature, that where the language is explicit, the courts are bound to seek for the intention in the words of the act Itself, and they are not at liberty to suppose or to hold, that the legislature intended anything different from what their language imports.” (Potter’s Dwarris on Statutes, pp. 144,146, par. 20). “When, indeed, the language is not only plain, but admits of but one meaning, the task of interpretation can hardly be said to arise (and ‘those incidental rules which are mere aids, to be invoked when the meaning is clouded, are not to be regarded.’) * * * The legislature must be intended to mean what it has plainly expressed, and consequently there is no room for construction.” (Endlich on Interpretation of Statutes, p. 6, sec. 4). “Where the language of the statute is plain and explicit, it cannot be controlled by the rule in pari materia.” (Endlich on Interpretation of Statutes, sec. 53, p. 67). In Ottawa Gas Light and Coke Co. v. Downey, 127 Ill. 201, we said: “Courts cannot, as a general rule, disregard the plain language of a statute. It is their duty to accept it as they find it and enforce it as plainly written.” Again, in Wunderle v. Wunderle, 144 Ill. 40, we said: “It is not the province of the judiciary to make laws, but to construe and interpret them and pass upon their validity.” By section 77, the children therein named are allowed the same amount of property, “as is allowed to the widow by this act.” When we turn to section 74 of the Administration act, we find that the widow is allowed certain articles of property, or their value in money, such as beds, bedsteads, bedding and household and kitchen furniture, necessary for herself and family, and provisions for a year for herself and family. The report of the appraisers in this case mentions each of the specific articles allowed under the proper head, and the value of the same. In passing upon the meaning of the allowance thus made, which is the same as the allowance to be made to the children named in section 77, we held in Strawn v. Strawn, 53 Ill, 263, that the statute, providing for an allowance to a widow of such beds, bedsteads, bedding and household and kitchen furniture as might be necessary for herself and family, and provisions for a year for herself and family, was not to be construed in regard to the character and amount of such allowance, without reference to the circumstances of the parties, but that, in fixing such allowance, the appraisers should take into view the condition and mode of life in which the widow was left by the death of her husband, and should regard, as necessary, that furniture, which is the ordinary and appropriate furniture for such homesteads. In that case we said (p. 274): “It cannot be supposed that the legislature, when it used the words ‘necessary furniture,’ and ‘provisions for a 3rear,’ designed to use the words in a rigid and unbending sense, to be construed in all cases without reference to the circumstances of the parties. If that were so, we should be obliged to say that many articles of furniture to be found in all comfortable houses, were not absolutely indispensable, and that the provisions for a year might be reduced to a certain amount of bacon and corn meal. * * * So, too, in regard to the word, ‘family.’ Inasmuch as the children of the appellee were all of age, although some of them were still members of the maternal family, it is claimed that the provisions allowed should only be such, as would be required for the sustenance of the widow alone. But we are of opinion the legislature intended, by the word ‘family,’ to include such persons, as constituted the family of the deceased at the time of his death, whether servants, or children, who had attained their majority.” It cannot be said that the allowance here made of $2475.00 was extravagant in view of the size of the estate and of the circumstances, of the parties. It is furthermore claimed on the part of the appellant that, because"the appellee contributed $500.00 per year in semi-annual payments towards the household expenses, as did the other unmarried daughters while they lived \ with their mother, the appellee thereby became a mere boarder, and that, for that reason, she is not entitled to the award. We do not think that the contribution, so made towards household expenses, was a compensation for board. Notwithstanding such payment, the appellee constituted one of the private household of her deceased mother. The evidence shows that the homestead, occupied by. Mrs. Gillett, was a large house, and had in it upwards of eighteen rooms, and that each one of the daughters above named, before the death of their father and after his death, occupied one room in the house, and had one horse, and had the use of the family carriages. In view of the wealth and position of the family, it can not be said that the small contribution thus made was intended to be an equivalent for board. The design of the statute was “to enable the widow to keep what death had spared of her domestic circle unbroken during that time notwithstanding the loss of her husband.” (Strawn v. Strawn, supra.) The mere fact, that her children chose to contribute a small sum towards the family expenses, and another small sum towards the support of the church the widow had erected at her own expense upon her premises, did not show that they were boarders in the sense, in which that term is used in the case of Strawn v. Strawn, supra. In Wolford v. Deemer, 89 Ill. App. 524, one of the Appellate Courts in this State has held that, where one, at the time of his death, is a house-keeper, and the head of a family consisting of himself and a daughter, and leaves no widow, the daughter is entitled to an allowance out of the estate under section 77; and that this right is not defeated by the facts that the daughter is an adult and a widow; that while her husband was alive she did not live at her father’s home; that she returned thereto at her father’s request; that he agreed to pay her $2.00 a week for her services at home; that she owned property, and bad an income from other sources; and that she shared equally with her brothers and sisters under her father’s will. It appears from the evidence that Mrs. Gillett, early in the month of July, 1901, and about three months before her death, left her home and went north to Mackinac Island for a summer vacation, and that, when she left home, she left her daughter, the appellee, in charge of the homestead, and handed to her a written order, dated July 1, 1901, which order, signed by Mrs. Gillett, is in the following terms, to-wit: “This is to certify that I leave my daughter, Amy, in full charge of my house, help, and all pertaining to the premises in my absence this year.” She directed appellee to draw checks in her name upon her own account in the bank in Elkhart, and those checks were so drawn by appellee and are shown in the record. When Mrs. Gillett went north in July, 1901, she not only left appellee in charge of the house, but also in charge of her son, John P. Gillett, and of the entire household. Moreover, there is some evidence, tending to show that, some time before the death of Mrs. Gillett, she released appellee from the obligation to pay the contribution of §500.00 towards family expenses. Upon this subject there is some conflict in the evidence, but inasmuch as the trial court saw the witnesses and heard their testimony, we are not disposed to interfere with its finding upon this subject. There are in the record quite a number of letters, some- twenty-one in number, written by Mrs. Gillett to appellee, beginning in July, 1898, and ending August 30,_ 1901, shortly before the widow’s death, which show that relations of confidence and affection existed between appellee and her mother. They show that she had full charge of her mother’s home during her mother’s absence, and was authorized to give directions to servants and nurses, and look after her sick brother, and his room. It clearly appears from these letters, and the other testimony, that she was in the family as a daughter, and bore the same close family relation, as a daughter to Mrs. Gillett, as existed between them while the father was living, thus devoting her time and energies, when at home, for the comfort and enjoyment of her mother, and it cannot be said that she bore the relation to the household of a mere boarder. Reference is made by counsel for appellant to authorities ih other States, giving the same construction to statutes there, as is contended for on behalf of appellant here. But an examination of the statutes, so construed by such decisions, will show that they differ from the Illinois statute in providing for exemptions in favor of minors, or restricting their benefits to minors. But in Barr's Appeal, 1 Monaghan, 768, it is said: “The Act of Assembly gives to the widow, or the children of a decedent, the right to retain $300.00 out of the decedent’s estate. The act fixes no age or circumstances, which shall deprive the children of a right so to claim. This court, in view of the spirit of the law, has held that an adult child, living- apart from the father’s family, and not dependent on him for support, is not entitled to claim under the statute. Here, the appellee always lived with her father, the decedent, as a member of his family. She continued with him after she arrived at the age of twenty-one, just as she had before. She remained as a child, not as a servant. The language of the act does not bar her claim. The spirit and purpose thereof, in providing this sum for the family, give it to her. She fills the requirement of the statute.” Inasmuch as section 77 assimilates the award to the children to that allowed to the widow by the act, and inasmuch as the widow takes without regard to dependence, we are of the opinion that an adult child, like appellee, may take without regard to dependence, where the family relation exists, and where the facts mentioned in section 77 exist. Appellee has filed herein what her counsel call an additional abstract, and makes a motion that the cost and expense of the additional abstract, so filed by appellee, be taxed as costs against appellant. This motion is denied. What is called an additional abstract is in fact a copy of the testimony, printed in full, of all the witnesses, who testified upon the trial, except one. The abstract, required by the rules of this court, is an abridgment of the record, and in it the evidence should be condensed in narrative form, so as to clearly and concisely present its substance. We think that the abstract, filed by the appellant, complies with the rule, and that the additional abstract, if it may be so called, filed by the appellee, was not necessary. For the reasons above stated, we are of the opinion that the allowance made by the circuit court was proper. And accordingly the judgment of the Appellate Court, affirming the judgment of the circuit court, is affirmed. Judgment affirmed.